UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Commission file number 1-12295 GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware 76-0513049 (State or other jurisdictions ofincorporation or organization) (I.R.S. EmployerIdentification No.) 500 Dallas, Suite 2500, Houston, TX 77002 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (713) 860-2500 Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.Common Units outstanding as of August 8, 2008:39,452,305 GENESIS ENERGY, L.P. Form 10-Q INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Unaudited Consolidated Balance Sheets - June 30, 2008 and December 31, 2007 3 Unaudited Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2008 and 2007 4 Unaudited Consolidated Statement of Partners’ Capital for the Six Months Ended June 30, 2008 5 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 47 PART II.OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults upon Senior Securities 48 Item 4. Submission of Matters to a Vote of Security Holders 48 Item 5. Other Information 48 Item 6. Exhibits 48 SIGNATURES 50 -2- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED BALANCE SHEETS (In thousands) June30, December31, 2008 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 9,187 $ 11,851 Accounts receivable - trade 229,357 178,658 Accounts receivable - related party 5,872 1,441 Inventories 18,783 15,988 Net investment in direct financing leases, net of unearned income - current portion - related party 3,639 609 Other 5,807 5,693 Total current assets 272,645 214,240 FIXED ASSETS, at cost 230,707 150,413 Less:Accumulated depreciation (56,265 ) (48,413 ) Net fixed assets 174,442 102,000 NET INVESTMENT IN DIRECT FINANCING LEASES, net of unearned income - related party 180,567 4,764 CO2 ASSETS, net of amortization 26,700 28,916 JOINT VENTURES AND OTHER INVESTMENTS 19,687 18,448 INTANGIBLE ASSETS, net of amortization 187,828 211,050 GOODWILL 325,045 320,708 OTHER ASSETS, net of amortization 12,328 8,397 TOTAL ASSETS $ 1,199,242 $ 908,523 LIABILITIES AND PARTNERS' CAPITAL CURRENT LIABILITIES: Accounts payable - trade $ 195,427 $ 154,614 Accounts payable - related party 2,024 2,647 Accrued liabilities 23,332 17,537 Total current liabilities 220,783 174,798 LONG-TERM DEBT 319,000 80,000 DEFERRED TAX LIABILITIES 14,817 20,087 OTHER LONG-TERM LIABILITIES 1,290 1,264 MINORITY INTERESTS 574 570 COMMITMENTS AND CONTINGENCIES (Note 16) PARTNERS' CAPITAL: Common unitholders, 39,452 and 38,253 units, respectively, issued and outstanding 625,932 615,265 General partner 16,846 16,539 Total partners' capital 642,778 631,804 TOTAL LIABILITIES AND PARTNERS' CAPITAL $ 1,199,242 $ 908,523 The accompanying notes are an integral part of these consolidated financial statements. -3- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit amounts) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 REVENUES: Supply and logistics: Unrelated parties $ 568,328 $ 190,293 $ 997,721 $ 363,136 Related parties 1,149 442 1,874 878 Refinery services 55,727 - 99,639 - Pipeline transportation, including natural gas sales: Transportation services - unrelated parties 5,168 3,768 11,077 7,923 Transportation services - related parties 4,115 1,385 5,167 2,726 Natural gas sales revenues 1,603 1,182 2,927 2,474 CO2 marketing revenues: Unrelated parties 3,693 3,295 6,856 6,162 Related parties 757 651 1,464 1,281 Total revenues 640,540 201,016 1,126,725 384,580 COSTS AND EXPENSES: Supply and logistics costs: Product costs - unrelated parties 542,200 184,517 949,475 352,228 Product costs - related parties - 18 - 29 Operating costs 17,785 4,773 34,367 8,731 Refinery services operating costs 38,111 - 68,435 - Pipeline transportation costs: Pipeline transportation operating costs 2,490 2,996 4,846 5,681 Natural gas purchases 1,568 1,112 2,854 2,347 CO2 marketing costs: Transportation costs - related party 1,376 1,236 2,633 2,334 Other costs 15 45 30 91 General and administrative 9,166 5,600 17,690 8,928 Depreciation and amortization 16,721 2,046 33,510 3,974 Net loss (gain) on disposal of surplus assets 76 (8 ) 94 (24 ) Total costs and expenses 629,508 202,335 1,113,934 384,319 OPERATING INCOME (LOSS) 11,032 (1,319 ) 12,791 261 Equity in (losses) earnings of joint ventures (16 ) 293 162 554 Interest income 117 34 234 78 Interest expense (2,156 ) (355 ) (3,942 ) (625 ) INCOME (LOSS) BEFORE INCOME TAXES AND MINORITY INTEREST 8,977 (1,347 ) 9,245 268 Income tax expense (1,648 ) (25 ) (271 ) (55 ) Income (loss) before minority interest 7,329 (1,372 ) 8,974 213 Minority interest (1 ) - (1 ) - NET INCOME (LOSS) $ 7,328 $ (1,372 ) $ 8,973 $ 213 NET INCOME (LOSS) PER COMMON UNIT BASIC AND DILUTED $ 0.17 $ (0.09 ) $ 0.21 $ 0.02 WEIGHTED AVERAGE COMMON UNITS OUTSTANDING: BASIC 38,675 13,784 38,464 13,784 DILUTED 38,731 13,784 38,514 13,784 The accompanying notes are an integral part of these consolidated financial statements. -4- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENT OF PARTNERS' CAPITAL (In thousands) Partners' Capital Number of Common Common General Units Unitholders Partner Total Partners' capital, January 1, 2008 38,253 $ 615,265 $ 16,539 $ 631,804 Net income - 8,045 928 8,973 Cash contributions - 510 510 Cash distributions - (22,378 ) (1,131 ) (23,509 ) Issuance of units 1,199 25,000 - 25,000 Partners' capital, June 30, 2008 39,452 $ 625,932 $ 16,846 $ 642,778 The accompanying notes are an integral part of these consolidated financial statements. -5- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended June 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 8,973 $ 213 Adjustments to reconcile net income to net cash provided by operating activities - Depreciation and amortization 33,510 3,974 Amortization of credit facility issuance costs 535 273 Amortization of unearned income and initial direct costs on direct financing leases (1,772 ) (315 ) Payments received under direct financing leases 594 594 Equity in earnings of investments in joint ventures (162 ) (554 ) Distributions from joint ventures - return on investment 815 833 Loss (gain) on disposal of assets 94 (24 ) Non-cash effects of unit-based compensation plans (619 ) 3,340 Deferred and other tax liabilities (926 ) - Other non-cash items (112 ) (992 ) Changes in components of operating assets and liabilities -Accounts receivable (57,689 ) (379 ) Inventories (2,796 ) (6,105 ) Other current assets (76 ) 952 Accounts payable 40,190 931 Accrued liabilities and taxes payable 2,137 314 Net cash provided by operating activities 22,696 3,055 CASH FLOWS FROM INVESTING ACTIVITIES: Payments to acquire fixed assets (9,543 ) (718 ) CO2 pipeline transactions and related costs (228,833 ) - Distributions from joint ventures - return of investment 438 361 Investment in joint ventures and other investments (2,210 ) - Proceeds from disposal of assets 426 195 Prepayment on purchase of Port Hudson assets - (8,100 ) Other, net (1,272 ) (1,711 ) Net cash used in investing activities (240,994 ) (9,973 ) CASH FLOWS FROM FINANCING ACTIVITIES: Bank borrowings 344,100 77,900 Bank repayments (105,100 ) (63,100 ) Other, net (367 ) (319 ) General partner contributions 510 Distributions to common unitholders (22,378 ) (5,927 ) Distributions to general partner interest (1,131 ) (122 ) Net cash provided by financing activities 215,634 8,432 Net (decrease) increase in cash and cash equivalents (2,664 ) 1,514 Cash and cash equivalents at beginning of period 11,851 2,318 Cash and cash equivalents at end of period $ 9,187 $ 3,832 The accompanying notes are an integral part of these consolidated financial statements. -6- Index GENESIS ENERGY, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and Basis of Presentation Organization We are a growth-oriented limited partnership focused on the midstream segment of the oil and gas industry in the Gulf Coast area of the United States.We conduct our operations through our operating subsidiaries and joint ventures.We manage our businesses through four divisions: · Pipeline transportation of crude oil, carbon dioxide (or CO2) and, to a lesser degree, natural gas; · Refinery services involving processing of high sulfur (or “sour”) gas streams for refineries to remove the sulfur, and sale of the related by-product, sodium hydrosulfide (or NaHS, commonly pronounced nash); · Industrial gas activities, including wholesale marketing of CO2 and processing of syngas through a joint venture; and · Supply and logistics services, which includes terminaling, blending, storing, marketing, and transporting by trucks of crude oil and petroleum products as well as dry goods. Our 2% general partner interest is held by Genesis Energy, Inc., a Delaware corporation and an indirect, wholly-owned subsidiary of Denbury Resources Inc.Denbury and its subsidiaries are hereafter referred to as Denbury.Our general partner and its affiliates also own 10.2% of our outstanding common units. Our general partner manages our operations and activities and employs our officers and personnel, who devote 100% of their efforts to our management. Basis of Consolidation and Presentation The accompanying unaudited consolidated financial statements and related notes present our consolidated financial position as of June 30, 2008 and December 31, 2007 and our results of operations for the three and six months ended June 30, 2008 and 2007, our cash flows for the six months ended June 30, 2008 and 2007 and changes in partners’ capital for the six months ended June 30, 2008.All intercompany transactions have been eliminated.The accompanying unaudited consolidated financial statements include Genesis Energy, L.P. and its operating subsidiaries, Genesis Crude Oil, L.P. and Genesis NEJD Holdings, LLC, and their subsidiaries.Our general partner owns a 0.01% general partner interest in Genesis Crude Oil, L.P., which is reflected in our financial statements as a minority interest. In July 2007, we acquired the energy-related businesses of the Davison family.The results of the operations of these businesses have been included in our consolidated financial statements since August 1, We own a 50% interest in T&P Syngas Supply Company and a 50% interest in Sandhill Group, LLC.These investments are accounted for by the equity method, as we exercise significant influence over their operating and financial policies.See Note 8. Accounting measurements at interim dates inherently involve greater reliance on estimates than at year end and the results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the fiscal year.The consolidated financial statements included herein have been prepared by us without audit pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Accordingly, they reflect all adjustments (which consist solely of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation of the financial results for interim periods.Certain information and notes normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations.However, we believe that the disclosures are adequate to make the information presented not misleading when read in conjunction with the information contained in the periodic reports we file with the SEC pursuant to the Securities Exchange Act of 1934, including the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2007. -7- Index GENESIS ENERGY, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Except per Unit amounts, or as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. 2. Recent Accounting Developments Implemented SFAS We adopted Statement of Financial Accounting Standards(SFAS) No. 157, “FairValue Measurements” (SFAS 157), with respect to financial assets and financial liabilities that are regularly adjusted to fair value, as of January 1, 2008. SFAS 157 provides a common fair value hierarchy to follow in determining fair value measurements in the preparation of financial statements and expands disclosure requirements relating to how such measurements were developed. SFAS 157 does not require any new fair value measurements, but rather applies to all other accounting pronouncements that require or permit fair value measurements.On February12,2008 the Financial Accounting Standards Board (FASB) issued Staff Position No. 157-2, “Effective Date of FASB Statement No.157” (FSP 157-2) which amends SFAS 157 to delay the effective date for all non-financial assets and non-financial liabilities, except for those that are recognized at fair value in the financial statements on a recurring basis.The partial adoption of SFAS 157 as described above had no material impact on us.We have not yet determined the impact, if any, that the second phase of the adoption of SFAS 157 in 2009 will have relating to its fair value measurements of non-financial assets and non-financial liabilities.See Note 18 for further information regarding fair-value measurements. SFAS In February2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159).This statement became effective for us as of January 1, 2008. SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. We did not elect to utilize voluntary fair value measurements as permitted by the standard. Pending SFAS 141(R) In December 2007, the FASB issued SFAS No. 141(R) “Business Combinations” (SFAS 141(R)).SFAS 141(R) replaces FASB Statement No. 141, “Business Combinations.”This statement retains the purchase method of accounting used in business combinations but replaces SFAS 141 by establishing principles and requirements for the recognition and measurement of assets, liabilities and goodwill, including the requirement that most transaction costs and restructuring costs be charged to expense as incurred.In addition, the statement requires disclosures to enable users of the financial statements to evaluate the nature and financial effects of the business combination.SFAS 141(R) is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008.We will adopt SFAS 141(R) on January 1, 2009 for acquisitions on or after that date. SFAS In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements - an amendment of ARB No. 51” (SFAS 160). This statement establishes accounting and reporting standards for noncontrolling interests, which have been referred to as minority interests in prior literature.A noncontrolling interest is the portion of equity in a subsidiary not attributable, directly or indirectly, to a parent company.This new standard requires, among other things, that (i) ownership interests of noncontrolling interests be presented as a component of equity on the balance sheet (i.e. elimination of the mezzanine “minority interest” category); (ii) elimination of minority interest expense as a line item on the statement of operations and, as a result, that net income be allocated between the parent and the noncontrolling interests on the face of the statement of operations; and (iii) enhanced disclosures regarding noncontrolling interests.SFAS 160 is effective for fiscal years beginning after December 15, 2008.We will adopt SFAS 160 on January 1, 2009.We are assessing the impact of this statement on our financial statements and expect it to impact the presentation of the minority interest in Genesis Crude Oil, L.P. held by our general partner. -8- Index GENESIS ENERGY, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SFAS In March2008, the FASB issued SFASNo.161, “Disclosures about Derivative Instruments and Hedging Activities-an amendment of FASB Statement No.133” (SFAS 161). This Statement requires enhanced disclosures about our derivative and hedging activities. This statement is effective for financial statements issued for fiscal years and interim periods beginning after November15, 2008. We will adopt SFAS No.161 beginning January1, 2009. We are currently evaluating the impact, if any, that the standard will have on our consolidated financial statements. EITF 07-4 In March 2008, the FASB ratified the consensus reached by the Emerging Issues Task Force (or EITF) of the FASB in issue EITF 07-4, “Application of the Two-Class Method under FASB Statement No. 128, Earnings per Share, to Master Limited Partnerships.”Under this consensus, the computation of earnings per unit will be affected by the incentive distribution rights (“IDRs”) we are contractually obligated to distribute at the end of the current reporting period.In periods when earnings are in excess of cash distributions, we will reduce net income or loss for the current reporting period by the amount of available cash that will be distributed to our limited partners and general partner for its general partner interest and incentive distribution rights for the reporting period, and the remainder will be allocated to the limited partner and general partner in accordance with their ownership interests.When cash distributions exceed current-period earnings, net income or loss will be reduced (or increased) by cash distributions, and the resulting excess of distributions over earnings will be allocated to the general partner and limited partner based on their respective sharing of losses.EITF 07-4 is effective for fiscal years beginning after December 15, 2008, and interim periods within those fiscal years.We are currently evaluating the impact of EITF 07-4; however we expect it to have an impact on our presentation of earnings per unit beginning in 2009.For additional information on our incentive distribution rights, see Note 10. FASB Staff Position No. 142-3 In April 2008, the FASB issued FASB Staff Position No. 142-3, “Determination of the Useful Life of Intangible Assets” (FSP 142-3).This FSP amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of an intangible asset under Statement of
